Per Curiam.

The instant appeal presents two issues for our determination. First, whether the court of appeals erred in issuing the writ of mandamus by ordering the return of appellee’s motorcycle; second, whether the appellate court erred by ordering appellants to provide appellee with “any certification which may be necessary to obtain proper licensure” for his motorcycle. For the reasons that follow, we answer both questions in the negative. Therefore, we affirm the decision rendered by the court of appeals below.
In order for a writ of mandamus to issue, it must appear that the relator has a clear legal right to the relief requested; that the respondent has a clear legal duty to perform the requested act; and that the relator has no plain and adequate remedy in the ordinary course of law. See, e.g., State, ex rel. Ney, v. Niehaus (1987), 33 Ohio St. 3d 118, 515 N.E. 2d 914.
Appellants claim that the appellate court below abused its discretion in issuing the writ because at the hearing they made written tender of the return of the motorcycle. It is appellants’ contention that, in this regard, appellee’s action was rendered moot.
Under the circumstances of this case, we do not believe that the court of appeals erred in issuing the writ. It appears that for at least five months, appellants made no efforts to return appellee’s property, in spite of the appellate court’s ruling that the motorcycle had been unlawfully seized. Appellants could have appealed that ruling of the court of appeals but they failed to do so. The record also reveals that appellee filed a motion with the Euclid Municipal Court on June 3, 1987 for the return of his motorcycle, but obtained no satisfaction. In our view, the appellate court’s decision to issue the writ was not unreasonable or unlawful because appellee had not received his property at the time of the hearing. Moreover, the appellants’ prior record of making no effort whatsoever to return the unlawfully seized property made the issuance of the ex*159traordinary writ the appropriate remedy under the facts before the court. Therefore, we find that the court of appeals acted properly in issuing the writ of mandamus.
With respect to the second issue presented, we believe it was well within the power of the court of appeals to require appellants to provide appellee with any certification which may be necessary to obtain proper licensure for the motorcycle. Such a requirement is, in our view, part and parcel of the mandamus order in order that it be carried out completely. Appellants assert that nothing in the record establishes appellants’ obligation to assist in proper licensure of the motorcycle and that there is no reason for assistance since appellee had been able to obtain a license for the motorcycle in the first place.
We find appellants’ assertions to be unmeritorious because they ignore the underlying factual situation that compelled issuance of the writ in this cause. A review of the underlying facts reveals that while the appellants were apparently aware that the motorcycle was titled to appellee, the VIN did not match the type of engine that was on the motorcycle. This was their justification for the seizure of the motorcycle, and we find that the order by the court of appeals that appellants provide appellee with any certification necessary to obtain proper licensure for the motorcycle was a proper exercise of its discretion and was obviously designed to prevent the same type of unlawful seizure of property from taking place in the future. Therefore, we affirm the court of appeals’ order in this regard since it appears to be totally justified under the circumstances.
Accordingly, the judgment of the court of appeals in issuing the writ of mandamus and ordering the assistance of appellants to properly license the motorcycle in issue is hereby affirmed.

Judgment affirmed.

Sweeney, Holmes, Douglas and Resnick, JJ., concur.
Moyer, C.J., Wright and H. Brown, JJ., concur in part and dissent in part.